UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4024


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

PRINCE JHAMIER BELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:13-cr-00049-RAJ-DEM-1)


Argued:   October 30, 2014                 Decided:   November 18, 2014


Before TRAXLER,   Chief   Judge,   and   KING   and   THACKER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Timothy Anderson, ANDERSON & ASSOCIATES, Virginia Beach,
Virginia, for Appellant.    Richard Daniel Cooke, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.       ON
BRIEF: Dana J. Boente, Acting United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Prince      Jhamier       Bell    pled       guilty       to    interference      with

commerce by robbery, 18 U.S.C. § 1951(a), and possession of a

firearm    in    furtherance      of    a    crime       of     violence,   18     U.S.C.    §

924(c), reserving his right to appeal the denial of his motion

to suppress.          He received a 144-month sentence.                  On appeal, Bell

contends    that       the   district       court       erred    in    finding   that    his

arrest was supported by probable cause and erred in concluding

that a show-up identification of him was constitutional.                                    We

affirm.

                                             I.

      On January 6, 2013, a Shell gas station in Newport News,

Virginia,       was    robbed    at    gunpoint.              Within    minutes,     police

officers responded to the robbery, interviewed the victim clerk,

and issued a description of the robber on the police radio.                              The

suspect was described as a tall black man, dressed entirely in

black, and wearing a black hat and scarf over his head and face.

The suspect had fled on foot.                Within 16 minutes of the robbery,

the police located a suspect who matched the description and who

was   running         through    the    nearby          neighborhood.        During      the

pursuit, the police officers were constantly communicating with

one another and sharing information about the movements of the

suspect.        At least two officers observed the suspect running

through    the    neighborhood,         and       one    officer       attempted    a   foot

                                              2
chase.         The    officers    were      additionally          assisted       by    nearby

residents, who were also reporting the movements of the suspect.

When Bell was finally apprehended, he was wearing a white t-

shirt    and    black    pants,   and       was     out    of   breath    and     sweating.

However, with the assistance of a K-9 police dog, the officers

recovered a black hooded sweatshirt and a large amount of money

behind    the        residences        in   the       adjoining         block.          After

apprehending Bell, officers transported the victim clerk from

the   Shell     gas    station    to    the       location      where    Bell    was    being

detained, and the clerk identified Bell as the robber based upon

Bell’s pants and shoes.            Bell admitted running from the police,

but denied participating in the robbery.

                                            II.

                                              A.

      When considering a district court’s ruling on a motion to

suppress, we review the district court’s legal conclusions de

novo and its factual findings for clear error.                          United States v.

McGee, 736 F.3d 263, 269 (4th Cir. 2013).                           When the district

court    has     denied    the    suppression             motion,    we    construe         the

evidence in the light most favorable to the Government.                               Id.    We

defer    to    the    district    court’s          credibility      findings.          United

States v. Griffin, 589 F.3d 148, 150-51 n.1 (4th Cir. 2009).




                                              3
                                               B.

       Bell    contends     that      the     police       lacked    probable      cause    to

arrest   him    and,      therefore,         that    his    arrest    and    the   evidence

obtained thereafter must be suppressed.                       In determining whether

probable cause existed for Bell’s arrest, the court must look at

the    totality      of    the     circumstances            surrounding      the    arrest.

Illinois v. Gates, 462 U.S. 213, 230-32 (1983); see also Taylor

v. Waters, 81 F.3d 429, 434 (4th Cir 1996).                          Probable cause for

a   warrantless      arrest      is    defined       as     “facts   and    circumstances

within the officer’s knowledge that are sufficient to warrant a

prudent person, or one of reasonable caution, in believing, in

the    circumstances       shown,      that     the       suspect    has    committed,      is

committing, or is about to commit an offense.”                         United States v.

Gray, 137 F.3d 765, 769 (4th Cir. 1998)(en banc)(citations and

internal      quotation     marks          omitted).        Determining       whether      the

information     surrounding           an    arrest     is    sufficient      to    establish

probable cause is an individualized and fact-specific inquiry.

See    Wong    Sun   v.    United          States,    371 U.S. 471,    479    (1963).

Additionally, officers are permitted to draw on their experience

and specialized training to make inferences from and deductions

about cumulative evidence.                   United States v. Arvizu, 534 U.S.
266,    273    (2002).       “[E]ven         seemingly       innocent       activity    when

placed in the context of surrounding circumstances,” can give



                                               4
rise to probable cause.            United States v. Humphries, 372 F.3d
653, 657 (4th Cir. 2004) (internal quotation marks omitted).

      The district court concluded that Bell’s attire, demeanor,

and   flight    through    the     neighborhood,   in    light    of    the   short

amount of time that transpired between the robbery and Bell’s

detention,      provided    the     requisite    probable      cause.         Having

carefully reviewed the parties’ briefs, the materials submitted

in the joint appendix, and the district court’s order denying

Bell’s motion to suppress, we agree.               Here, the officers were

entitled to rely not only upon the initial description of the

suspect given by the victim clerk, but also upon the suspect’s

“headlong      flight    upon    noticing    police,”    id.    (alteration     and

internal     quotation     marks    omitted),     and    the    information     the

police collectively learned from each other and the residents

while in pursuit, see United States v. Massenburg, 654 F.3d 480,

492-95   (4th     Cir.    2011).      Based     upon    the    totality   of    the

circumstances, we are satisfied that Bell’s arrest was supported

by probable cause.

                                        C.

      Bell next contends that the district court erred in denying

his motion to suppress the victim clerk’s show-up identification

of him immediately after his arrest.               This court may uphold a

district court’s denial of a motion to suppress an out-of-court

identification if we find the identification reliable, without

                                        5
determining        whether     the     identification            procedure            was   unduly

suggestive.          Holdren    v.     Legursky,         16 F.3d 57,    61    (4th    Cir.

1994).        In     assessing       the        reliability          of     an    out-of-court

identification, this court examines:

       (1) the witness’s opportunity to view the suspect at
       the time of the crime; (2) the witness’s degree of
       attention at the time; (3) the accuracy of the
       witness’s initial description of the suspect; (4) the
       witness’s   level   of    certainty  in   making   the
       identification; and (5) the length of time between the
       crime and the identification.

United States v. Saunders, 501 F.3d 384, 391 (4th Cir. 2007).

       On appeal, Bell argues that the show-up identification was

impermissibly suggestive in violation of his due process rights

because the procedure utilized by the police for the show-up was

inherently        suggestive     and       no   emergency        existed         requiring      the

suggestive procedures.              We disagree.          Prompt, on-the-scene show-

ups are not per se suggestive and may in fact “promote fairness,

by    enhancing      reliability        of      the   identifications,                and   permit

expeditious release of innocent subjects.”                            Willis v. Garrison,

624 F.2d 491,    494     (4th   Cir.        1980)    (internal         quotation         marks

omitted).          While     “[g]reater         accuracy       can    be    assured         when   a

suspect      is    exhibited    to     a     witness      in    the       company      of   others

having    similar          facial      and      physical         characteristics              under

circumstances where the mind of the beholder is not affected by

intended or unintended, blatant or subtle, suggestions of the

suspect’s         probable     guilt,”          one-man        confrontations           are     not

                                                 6
impermissibly          suggestive      when       they        occur    promptly     after     the

commission        of    a    crime,         the       police    have       obtained    a     good

description of the offender, and the show-up is completed under

circumstances where it is important to continue the search for

the real culprit promptly if he has not been apprehended.                                   Smith

v.    Coiner,     473 F.2d 877,      880-81      (4th       Cir.   1973);     see    also

Stanley v. Cox, 486 F.2d 48, 51 n.7 (4th Cir. 1973).

       In   any    event,        and   as    noted       by    the    district    court,      the

identification was reliable under the circumstances.                                  The clerk

was    very     close       to   the   suspect          during       the   robbery     and    his

identification of Bell took place approximately forty minutes

later.      Although Bell was covered in black clothing from head to

foot, the clerk “was able to identify the suspect from the waist

down because during the robbery, the suspect kept the gun at

waist-level, pointed at the [c]lerk.”                               J.A. 273.        The clerk

“elaborated [on] the specific style of the suspect’s pants” and

testified that the suspect’s “shoes were black high-tops with

smooth soles and mud at the bottom.”                          Id.     Finally, the district

court “observed the [c]lerk’s demeanor and made special note of

the degree of confidence and consistency with which he relayed

the identifying information.”                     Id.     Having carefully considered

the record, we conclude that the district court did not err in




                                                  7
finding     that   the   identification   was   reliable   under   the

circumstances of this case. *

                                 III.

     For the foregoing reasons, we affirm the district court’s

judgment.

                                                             AFFIRMED




     *
       To the extent Bell argues the show-up identification
violated his Sixth Amendment right to counsel, his right to
counsel did not attach until after the commencement of
adversarial judicial proceedings.        See United States v.
Alvarado, 440 F.3d 191, 199-200 (4th Cir. 2006).




                                   8